Eschweilee, J.
In addition to the general facts recited in the Seibold Case (ante, p. 82, 159 N. W. 546), it appears that this plaintiff registered from Eort Thomas, Kentucky, where his parents reside, at which place he spent part of his preceding Christmas vacation. The preceding summer vacation he spent at Madison and expected to be there the fol*94lowing vacation, but did not stay there during his first year’s-yacation. He came to Madison to attend the university and would not have come save for that. Save the $250 he earns as editor of the Badger, the rest and bulk of his expenses are paid by his father. His residence after graduation will depend upon what opportunity offers .itself. He has in mind no business opening in Madison that he intends to then accept. He makes the same statement as to his belief that Madison is his home as is quoted at length in the Seibold Case.
In considering the facts in this case in the light of what has-been said in the kindred cases decided herewith, we are constrained to hold that the plaintiff does not disclose under his-statements sufficient to warrant a finding that his present residence, within sec. 6.51, Stats. 1915, is in the city of Madison, and we therefore hold that the defendants were justified in refusing him the right to vote.
The order of the court below sustaining the demurrer to-his complaint is affirmed.
By the Court. — Order affirmed.
SiebecKER, J., took no part.